Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal brief filed on November 16, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK L SHIBUYA/             Supervisory Patent Examiner, Art Unit 1627 

Claim Rejections 35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10-11, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite purely functional limitation for defining the composition employed in claimed method:
“a composition as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy wherein oxidative stress is measured by a level of a biomarker and wherein the oxidative stress biomarker is (±)-9-hydroxy-10E, 12Z-octadecadienoic acid (9-HODE) and (±)-13-hydroxy-10E, 12Z-octadecadienoic acid (13-HODE).” Claims 7 and 8 further require the composition be able to yield “at least 10% reduction in oxidative stress biomarker”, and claim 17 further require “at least 10% reduction of the surface energy.”
The functional limitations fails to clearly define the boundary of a composition in terms of the active ingredient(s) and effective amount(s) encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, the application or the claims does not clearly define what composition employed in claimed method is composed of. One of skilled artisan would not be able to envisage limitations of the active agents and their amounts for realizing the claimed functions in the composition employed in the claims. Note, claim 12, ultimately depends on claim 1, further limits the composition to comprise “anti-dandruff actives, anti-microbial actives, anti-fungal actives and mixture thereof”. It is not clear what other agents would be encompassed by claims 1-11 and 16-17. 
Claim 5 recites the limitation "a composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If this refers to “a composition” recited in claim 1, line 2, “the composition” should be used. 
Claim 6 recites the limitation "a scalp care composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a scalp care composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If this refers to “a scalp composition” recited in claim 6, line 3, “the scalp composition” should be used. 


Claim 16 recites the limitation "a scalp care composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a scalp care composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "octopirox" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (US 2014/0271930 A1).
Kerr et al. teach application of a composition comprising zinc pyrithione or selenium sulfide shampoo for three weeks (i.e. scalp care composition comprising a scalp active material claimed; addresses claims 10-15).  After treatment the level of oxidation of the scalp was measured by 13-HODE and 9-HODE being significantly reduced compared to baseline samples (i.e. non-scalp care composition), such as 74% or 66% reduction (i.e at least 10% reduction in oxidative stress biomarker; see paragraph 65; addresses claims 1-9).  
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in claim 16; "at least a 10% reduction of surface energy" in claim 17 are met because the same application of the instantly claimed scalp care composition is applied to the scalp.  Thus, upon 
It has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 

Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the reduction of surface energy as 
With respect to the limitation of “improving the health due to reduced scalp oxidative stress”, note, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In instant case, the recitation merely states the purpose of the process, which would be an inherent result of claimed process.
Further, as to the limitation of claims 2-9 and 12-15, note, 13-HODE and 9-HODE would meet the limitation of biomarker, the zinc pyrithione would meet the limitation of anti-dandruff, anti-microbial scalp active material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (WO 2009/135006 A2) and Spitellar et al. (Chem Phys Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).
Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising a follicular fungi reduction (FFRA) agent (see abstract; claims 1, 2; Fig.5). The FFRA agent is selected from pantothenic acid, pyridinethione salts such as zinc pyridinethinone (i.e. zinc pyrithione; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent), zinc carbonate, ketoconazole (azoles), sulfur, piroctone olamine (octopirox), selenium sulfide, sulfur (see page 8, bottom para.). Oxidation breaks the disulfide bonds of cystine the most abundant amino acid found in hair, creating cysteic acid (SO3 = as one by-product). See page 3. It is taught that the presence of fungi (e.g., Malassezia) in the hair follicle leads to the production of oxidative products, and thus leads to oxidative damage of hair, even before it emerges from the hair follicle (see page 4, lines 9-11). Oxidative damage to hair is measured by examining ATR-IR-spectra bands for SO3= and amide present in the hair, and the presence of SO3= is an indicator of oxidative damage in hair i.e teaches using oxidative modification of proteins as biomarker for measuring oxidative stress (see page 8, lines 6-16). Oxidative damage is determined by the amount of cysteic acid (SO3= and Amide), and the resultant date is expressed as SO3=/Amide, higher the number greater the oxidative damage. The level of oxidative damage as measured by level of cysteic acid was more than 10% reduced from the beginning to the end of treatment with zinc pyrithione (ZPT) and in 
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in claim 16; "at least a 10% reduction of surface energy" in claim 17 are met because the same application of the instantly claimed scalp care composition is applied to the scalp.  Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Nevertheless, Dawson et al. teaches that the level of oxidative damage as measured in emergent hair by the level of cysteic acid was more than 10% reduced from the beginning to the end of treatment with zinc pyrithione (ZPT) in comparison with a non-scalp care composition (control; see page 24; Fig.5).  Therefore, since the health of emergent hair is improved from reduced scalp oxidative stress comprising application of a scalp composition, and the emergent hair has reduced oxidative stress the properties of reduced oxidative stress measures in pre-emergent hair 
Dawson et al. does not teach the biomarkers 9-HODE or 13-HODE.
However, Spiteller et al. teaches that 9-hydroxy-10, 12-octadecanoic acid (9-HODE) and 13-hydroxy- 9, 11-octadecanoic acid (13-HODE) are excellent markers for lipid peroxidation. See abstract. It is taught that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human (see page 138, left hand column, para 2).
Yoshida et al. teaches that it is generally accepted that lipid peroxidation is involved in the in vivo oxidative damage and pathogenesis of several diseases. It is taught that the efficacy of antioxidants in vivo can be evaluated based on tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Yoshida et al. evaluated the antioxidant effects of coffee and its components using biomarker such as hydroxyoctadecanoic acid (HODE). See, particularly, the abstract, and introduction section at page 691.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to measure 9-HODE or 13-HODE as the biomarker because of the following teachings: 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human; and 2) Yoshida et al. teaches that the antioxidant effects of coffee/compounds can be evaluated using biomarker such as tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Furthermore, one of ordinary skill in the art would have a reasonable expectation that the treatment scalp with zinc pyrithione would lead to a healthier hair as oxidative damage has been reduced.  
Claims 1, 3-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yunis (US 5,877,209) in view of Spitellar et al. (Chem Phys Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).
Yunis discloses hair protective formulations which can be administered to a subject so as to protect hair follicles against oxidative stress, thereby provides a means to maintain hair structure and growth. It is taught that since hair originates from hair follicles, protection of hair follicles against oxygen radical stress provides a means to maintain hair structure and growth (see column 2, lines 10-25). Yunis teaches a method of protecting hair follicles against oxidative stress comprising administering topically an effective amount of a formulation comprising at least one antioxidant or at least one free radical blocking agent such as ascorbic acid, butylated hydroxytoluene, butylated hydroxyanisole (BHA) (see claims 1,2,3, 9). Yunis teaches that the formulation therein further comprise antimicrobial additive such as triclosan, zinc pyrithione, benzalkonium chloride, undecylenic acid (see claim 9, column 3, lines 61-64). A test model for assessing oxidative damage to hair follicles and to determine the protection on application of antioxidant is none on samples of treated and un-treated hair follicles (see abstract; columns 4-6). Yunis teaches BHA (anti-oxidant scalp composition with and active) protects from t-BuOOH-induced hair loss (i.e. new hair has improved health because there is actual hair instead of hair loss; see column 5, line 53-column 6, line 9). 
Yunis does not specifically teach  improving the health of hair due to reduced scalp oxidative stress where scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy (claim 1); wherein the composition comprises zinc pyrithione (claims 8 and 12-15); measuring a level 
Spiteller et al. teaches that 9-hydroxy-10, 12-octadecanoic acid (9-HODE) and 13-hydroxy- 9, 11-octadecanoic acid (13-HODE) are excellent markers for lipid peroxidation. See abstract. It is taught that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human (see page 138, left hand column, para 2).
Yoshida et al. teaches that it is generally accepted that lipid peroxidation is involved in the in vivo oxidative damage and pathogenesis of several diseases. It is taught that the efficacy of antioxidants in vivo can be evaluated based on tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Yoshida et al. evaluated the antioxidant effects of coffee and its components using biomarker such as hydroxyoctadecanoic acid (HODE). See, particularly, the abstract, and introduction section at page 691. 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein the method of Yunis improves the health of emergent hair due to reduced scalp oxidative stress (claim 1) because Yunis teach the application of a composition to the scalp that reduces follicles (located in the scalp and where hair emerges) oxidative stress and provides improvement to the health of hair.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy (claim 1); wherein 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to measure 9-HODE or 13-HODE as the biomarker because of the following teachings: 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human; and 2) Yoshida et al. teaches that the antioxidant effects of coffee/compounds can be evaluated using biomarker such as tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio.  One would find it obvious and motivated to compare the biomarker to a control (non-treated/baseline) because Yunis compares hair growth to a control and one would reasonably want to see the effect of the scalp composition.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to include zinc pyrithione in the composition because Yunis teaches that the composition can comprise it.  One would be motivated to decrease any stress from any microbial infection on the scalp such as those from dandruff.
Claims 1, 3-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2014/0271930 A1) in view of Dawson et al. (WO 2009/135006 A2). 
Kerr et al. teach application of a composition comprising zinc pyrithione or selenium sulfide shampoo for three weeks (i.e. scalp care composition comprising a scalp active material claimed; addresses claims 10-15).  After treatment the level of oxidation of the scalp was measured by 13-HODE and 9-HODE being significantly reduced compared to baseline samples (i.e. non-scalp care composition), such as 74% or 66% reduction (i.e at least 10% reduction in oxidative stress biomarker, biomarkers; and comparison to a baseline in claims 1-9; see paragraph 65).  
Kerr et al. does not specifically teach improving the health of hair due to reduced scalp oxidative stress where scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy (claim 1); wherein oxidative stress is measured by a level of a biomarker in emergent hair (claims 2 and 6); wherein there is at least a 5% reduction of surface energy (claim 16); and wherein at least a 10% reduction of surface energy (claim 17).
Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising a follicular fungi reduction (FFRA) agent (see abstract; claims 1, 2; Fig.5). The FFRA agent is selected from pantothenic acid, 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein the method of Kerr et al. improves the health of emergent hair due to reduced scalp oxidative stress (claim 1) because Kerr et al. teach the application of a composition to the scalp that reduces scalp oxidative stress.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein scalp oxidative stress is 
The Examiner would like to note that although the claimed biomarkers were measured in the scalp, it would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date to measure the biomarkers in the emergent hair because Kerr et al. demonstrates that these biomarkers are commonly used to determine oxidative stress.
Response to the Arguments
Applicants’ arguments presented in the appeal brief submitted November 16, 2020, along with the 1.132 declaration on the record, have been fully considered, but found unpersuasive for reasons as set forth in the office action. Particularly, as to the rejections under 35 U.S.C. 102 over Kerr et al. (US 2004/0271930), applicants continue to argue that the Kerr references does not teach all claimed limitations, particularly, “subsequent hair growth as related to scalp health improvement and reduction in oxidative stress in scalp” and the particular function shown in the declaration. The examiner maintains his position that the limitation of “improving the health due In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In instant case, the recitation merely states the purpose of the process, and does not materially affect the steps of the process.  It is an inherent result/function of claimed process. Furthermore, as discussed above, “it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable” and “the realization of a new benefit of an old process does not render that process patentable”. Further, applicants have not provide any factual evidence that the process disclosed by Kerr et al. would not  improve the health of hair due to reduced scalp oxidative stress, and lead to “subsequent hair growth”. The claimed method read on application of the hair care composition to the scalp, all the recited functions would inherently occur without any further positive step. The declaration merely show the mechanism of the anti-oxidation after the application of the hair care composition. It does not change the nature of the method. 
With respect to the rejections under 35 U.S.C. 103, applicants do not dispute that the cited references teach or suggest the application of hair care composition comprising scalp active material, such as zinc pyrithione to the hair and the measurement of the oxidative biomarkers, but continue to argue that the cited prior arts do not teach or suggest the improvement of the health of hair due to reduced scalp oxidative stress, the “subsequent hair growth” and/or healthier hair, particularly in view of the declaration under 37 C.F.R. 1.132 on the record, which showed the difference of anti-oxidation mechanisms on hairs between what has been disclosed in the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The claimed process, comprising topically administering zinc pyrithione to the scalp and measuring for a period of time and monitoring the bio-markers of oxidative stress would have been obvious to one of ordinary skill in the art, regardless of the intended function or purpose.  Applicants argue that that the properties of improvement of the health of hair due to reduced scalp oxidative stress, the “subsequent hair growth” and/or healthier hair would have not been inherent properties of cited the prior art references, such as Dawson et al. Yunis, or Kerr et al. because the  references do not teach or suggest such limitation. Applicants provide no factual evidence showing topical application of composition with zinc pyrithione, such as those teach or suggested in cited references, to the scalp would not yield the benefit as herein claimed. Furthermore, other than the intended function, applicants do not point out any material difference between the claimed process and those taught/suggested by the prior art. 
Furthermore, since the prior art references teach the benefit of reduce or suppress oxidative stress for scalp and reduce the oxidative damage of hair or hair follicles, one of ordinary skill in the art would have a reasonable expectation that the hair would be healthier after the treatment of the antioxidant composition. The prior art teach the employment of the same composition with known antioxidant properties in the same process of applying the composition to scalp. Such a process would yield the same result, including those functions recited in the claims. Such functions are necessarily presented in the process disclosed in the prior art. It is not a conclusory statement, but a statement based on facts.  
Applicants further that the END of the prior art method is the measure of the biomarker, and the END of the claimed invention is “the HAIR and improving or achieving better hair”. The arguments are not probative. The argued difference would not make any material difference between the method of Kerr et al. and the method as claimed herein. The applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers. 
The examiner inadvertently presented a wrong Yoshida reference (2013) in the office action mailed July 11, 2017 and with an incorrect title in PTO 892 form. The PTO 892 herewith reciting Yoshida (2008) and Yoshida (2013) with corrected information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627